Wyly, J.
The plaintiff appeals from the judgment rejecting her demand on a promissory note for $742 23, the defendant being surety on said note.
The defense is, the consideration of said note is usurious interest.
It is shown that Will and Ben Crowder, the makers of the note in suit, were owing plaintiff $4563 88, evidenced by their mortgage note maturing first January, 1871, bearing eight per cent, per annum interest; that in order to get an extension of the maturity of said note they agreed to pay the additional sum evidenced by the note in suit, being *539seven per cent, on the amount of the large debt the payment of which plaintiff agreed to extend for them and did extend for them pursuant to said agreement. The extension of the time of payment of the mortgage note was really the consideration of the note in suit, and this was a lawful consideration.
It is therefore ordered that the judgment herein be annulled, and it is decreed that plaintiff recover of the defendant seven hundred and forty-two dollars and twenty-two cents, with eight per cent, interest thereon from March 1, 1873, and costs of both courts. See 26 An. 477; Revised Code 1900, 1767, 1885, 1896. See also Willis v. John and Charles Chaff, lately decided.